Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 12 June 1815
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith




My Dear Mother
London 12 June 1815.


Mr. Todd having just called to announce his departure I hasten to write you although I do not think his departure will take place so soon as he expects. You will my joy on arriving in London at finding my Boys ready at our lodgings to receive me although in excellent health the pleasure was too much for me and I was several days before I recover’d my usual composure—We have not yet found a School to place them at as the pressure of business is so great it is almost impossible for Mr. Adams to attend to his private concerns. We shall however attend to this as soon as possible as we are every moment more convinced of the necessity of putting them into the hands of some person qualified for the charge.
My journey from St. Petersburg was performed with as little uneasiness and as few misfortunes as could possibly have been anticipated and I have really acquired the reputation of a heroine at a very cheap rate the only part of it which required unusual exertion was on the road from Strasbourg to Paris owing to the change which was about taking place in France and which had produced a state of enthusiastic rapture which had so much of high revolutionary spirit mingled with it I could not entirely divest myself of fears, which were however without any real foundation; as my passport as an American, proved a sufficient safeguard, and was every where treated with respect.—I arrived in Paris two days after the Emperor and found every thing perfectly quiet much to my astonishment, owing to the great misrepresentations of the fugitives of the Royal party, who had almost made me believe, that I should find myself in the midst of a battle at the gates of Paris.—I found Mr. Adams in very good health and grown very fat we passed two months most delightfully there and I quitted it with utmost regret. My anticipations of a very disgraceable residence in this Country, are likely to be fully proved. the spirit which has for the last two years actuated the Nation, appears to be the same, and under the mask of moderation, and friendship. I much fear we shall find as decided an enmity as heretofore at this moment their hands are tied but should success crown their endeavours against France and they should still possess the means of raising money they will become more insolent and overbearing than ever and woe betide all those Nations who are too poor or too humble to insist upon their right, Sword in hand. The expence of living here is insupportable and it is daily a matter of astonishment to me how the people can support the weight of taxes under which they labour. as I am positively assured that the poorer classes of society do not taste meat once in several months and it is hardly possible to five steps from your door without being surrounded with well dressed Beggars who assure you they have not a bit of bread.
George is a very fine Boy and I hope in a short time when his manners become a little more formed that he will do us honor and credit John is so wild and has taken such a passion for the Navy that I fear which we must relinquish all hopes of his becoming a great Scholar I still flatter myself however that when he becomes a little more steady we may still be able to correct many little errors which may become dangerous if not properly attended to. Charles is still too young for us to form any correct idea of his character but at present he resembles George very much both in mind and person.
Present my affectionate duty to my father and love to all the family and believe me dear Madam with every sentiment of respect and esteem your affectionate Daughter


L. C. A.


